DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 

Election/Restrictions
Applicant’s election with traverse of tocopherol for the species of radical scavenger and trioctadecylphosphite for the species of peroxide decomposer in the reply filed on 08/18/2021 is acknowledged. The traversal is on the grounds that the applicant believes that there is a reasonable amount of species to search, however the compounds have completely different chemical structures, functions and classifications and would still require various search queries to completely cover any related structures, functions and synonyms in regards to text and structures and related art etc. Therefore, the requirement is still deemed proper and is made final.
Examiner acknowledges the amendments made to claims 1, 8-9 and 16-17 and the canceling of claim 14 filed on 05/27/2022.
Claims 1-13 and 15-17 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment). These claims have been modified slightly to take-into-account the amendments made to the claims filed on 05/27/2022.
Sandra’s disclosure is to a composition with stabilized taste and/or odor comprising (a) [6]-paradol and (b) at least one mono- or polyunsaturated C8-C22 fatty acid or its monohydric or polyhydric C1-C18 aliphatic alcohols ester (see abstract).
Regarding claims 1, 8-10 and 16, Sandra teaches a composition with stabilized odor comprising, at least one polyunsaturated fatty acid (see claim 1) and further comprising oleic acid or linoleic acid (see 0029, 0031, 0092) and teaches that higher level of oleic acid and lower level of linoleic acid contribute to improving the oxidative stability (see 0009) and gives working examples of low oleic acid from 42%-50% (see 00174).
Sandra teaches the composition comprising the stabilizer Tinogard TT (BASF, INCI name: Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate) (see 0023), and a person having ordinary skill in the art would recognize that it is a synonym for tetrakis-(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate).
Sandra teaches the composition to include dilaurylthiodipropionate as a sun protector which also can act as an antioxidant (see 0092) and a person having ordinary skill in the art would recognize that it is a synonym for didodecyl 3,3' thiodipropionate. 
Sandra also teaches Caprylic/Capric Triglyceride being used which can also act as a stabilizer (see 0023) and gives working examples with the use in concentration at 0.3 % to 1% (see 00208 phase B and 00227 table 16).
Sandra also gives working examples argan oil (see cosmetic formulation examples Table 22a and 22b) which can be a component that can produce in situ a product of oxidation at 4%.
Regarding claim 3, Sandra teaches preparations of the present invention being oil-based (see 00128, 00129 and 00137).
Regarding claim 4, Sandra teaches the preparation as an oil phase in an emulsion (see 00128 and 00129).
Regarding claim 5, Sandra teaches tocopherol as an antioxidant (see 0019 and 0023).
Regarding claim 6, Sandra teaches that the composition can comprise butyl hydroxyanisole as a sun protective antioxidant.
Regarding claim 11, Sandra teaches the composition can contain petroselinic acid (see 0029).
Sandra does not specifically teach that the amount of Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate or dilaurylthiodipropionate in the composition or linoleic acid as being in the conjugated form. 
 Wilbur’s general disclosure is a safety report on Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate in Cosmetics (see introduction).
Wilbur teaches that Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate is used as an antioxidant in cosmetic products and that products containing this component may be applied to skin (instant claim 12, BRI for used to treat skin) and come in contact with mucous membranes and can be applied several times per day or for variable periods of time and that the recommended use for this component in cosmetics is up to 0.8% (see Use, Cosmetics page 10).
Liebert’s general disclosure is a safety report on Dilauryl Thiodipropionate (see introduction). 
Liebert teaches that dilauryl thiodipropionate is used as an antioxidant and sequestering agent in cosmetics up to 1% and that no irritation was produced in formulations containing 0.05% (see abstract).
Dermatology Times’ general disclosure is a report on a clinical study looking at the efficacy and safety of conjugated linoleic acid (CLA) treatment (see article).
Regarding claim 2, Dermatology Times teaches that CLA is nonirritating and significantly improves fine lines, wrinkles and overall appearance of photodamaged periorbital skin, normally comes from sunflower oil and increases epidermal thickness and cell turnover and improved cell differentiation in the stratum corneum (see National Report, pages 1-2).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to substitute linoleic acid for conjugated linoleic acid in the invention taught by Sandra because as Dermatology Times teaches it can improve fine lines, wrinkles and overall appearance of photodamaged skin.
 It would have been obvious to reduce or increase the amount of the product which can produce oxidation to within the instant ranges of 0.01%-7% or to 4% because the prior art teaches that the products which cause oxidation (the oils) when combined at higher concentrations (see tables 8, 10, 12, 14, 16) and treated with the composition can reduce/eliminate odor in cosmetics, thus lowering this component to the instant range one of ordinary skill in the art could expect with a reasonable expectation of success that the composition would be just as effective. Also, this component is given in a taught example at 9% and lowering the range to just 7% or below when used in an emulsion would be only 2% outside the example given which is an optimization that a person of ordinary skill could endure without hardship and excessive experimentation.  A person would be motivated to optimize the ranges for various reasons. For example, one of ordinary skill in the art may want a product which can produce in situ oxidation at a higher or lower rate to be contained in the final composition to help control for final oxidation rate. The ranges for caprylic/capric triglyceride are also given as overlapping the instantly taught range and narrowing this to the instant range would also be prima facie obvious as the functionality is not expected to change outside of 0.2%-0.5% which is the difference from the instant and referenced art examples (see above).
It would further have been obvious to use Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate also known as pentaerythritol tetrakis-(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) at up to 0.8% as Wilbur teaches this is the maximum recommended safe usage for this component in cosmetics and to also use dilauryl thiodipropionate also known as didodecyl 3,3' thiodipropionate between 0.05%-1% as Liebert teaches this use of the sequestering antioxidant is safe and nonirritating.  Both of these are within the instantly taught ranges and there would be a reasonable expectation of success in creating a composition that is stable and reduces odor because the prior art teaches these components in a composition that is a stabilized odor composition. 
Furthermore, regarding claims 1 and 17, given the prior art teachings discussed above, it would have been obvious to optimize the radical scavenger to peroxide decomposer in a weight ratio of 2:8 to 8:2 or to 3:7 to 7:3, because each component is known for different activity and optimizing each for their effective functions would be something of ordinary skill an artisan could achieve. For example, optimizing these two components to the instantly taught ratios would be achievable because one of ordinary skill would want to control each ingredient for optimal efficacy and for the lowest possible toxicities and to also optimize each ingredients effect with other varying ingredients. 
Also, the ingredients when optimized within the taught ranges from the prior art disclosures would ultimately arrive at the instant ratios of 2:8 to 8:2 and 3:7 to 7:3 because the ranges are described at 0.05-1 % (dilauryl thiodipropionate), which would act as the sun protector and the Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate at up to 0-8%, which would act as the stabilizer. Thus, when optimizing within these ranges each for their different activities, a person having any skill would arrive at a composition which included amounts that would have effective stabilizers and sun protectors at these given ratios.
 Wilbur teaches application to the skin for cosmetic treatment as discussed above and it would have been obvious that there would be an effective composition and method of skin treatment which would moisturize and reduce skin wrinkles as the components within the composition are taught in the prior art for treating these skin issues.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable overSandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment) as applied to claims 1-6, 8-13 and 16 above, and further in view of Fink (US20100029844A1). This rejection is maintained with slight changes due to the amendments filed 05/27/2022.
Sandra, Wilbur and Dermatology Times teaches all of the components of the composition however do not teach wherein the peroxide decomposer is trioctadecyl phosphite.
Fink’s general disclosure is to liquid polymeric phosphites and phosphonites as stabilizers for protecting organic material against oxidative, thermal or light-induced degradation.
Fink teaches that trioctadecyl phosphite, triphenyl phosphite and diphenylalkyl phosphites are all liquid phosphite compounds suitable for the stabilization of organic materials against oxidative, thermal or light-induced degradation (see 0076 and 0151).
Therefore, a person of ordinary skill in the art at the effective filing date could turn to Fink’s disclosure to learn that trioctadecyl phosphite is a liquid polymeric phosphite which is capable of being used in the invention taught by Sandra, Wilbur and Dermatology Times as a stabilizer which would protect organic material against oxidative, thermal or light-induced degradation. There would be a reasonable expectation of success in doing so because Fink teaches these compounds as capable for stabilization of organic materials.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandra (WO2017097362A1), Wilbur (Safety Assessment of Pentaerythrityl Tetra-Di-t-Butyl Hydrocinnamate as Used in Cosemtics, Cosmetic Ingredient Review, November 15, 2013), Liebert (Final Report on the Safety Assessment of Dilauryl Thiodipropionate, Journal of The American College of Toxicology, Vol 11, No 1, 1992), and Dermatology Times (https://www.dermatologytimes.com/view/improving-photodamage-clinical-study-corroborates-efficacy-safety-conjugated-linoleic-acid-treatment) as applied to claims 1-6, 8-13 and 16 above, and further in view of Newsee (https://www.foodsweeteners.com/butylated-hydroxy-toluene-side-effects/). This rejection is maintained with slight changes due to the amendments filed on 05/27/2022.
Sandra, Wilbur and Dermatology Times teaches all of the components of the composition however do not teach dibutylhydroxytoluene.
Newsee’s website reports on the side effects and safety of dibutylhydroxytoluene (see article).
Newsee teaches that Butylated hydroxytoluene (BHT) E321, also known as dibutylhydroxytoluene is used as an antioxidant in food, cosmetics, pharmaceuticals and is particularly useful in preventing fats and fat containing foods from becoming rancid and is considered safe (see first 2 para., page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to use dibutylhydroxytoluene as the radical scavenger and with a reasonable expectation of success because as Newsee teaches this compound is used as an antioxidant in cosmetics and is particularly useful in preventing fats form becoming rancid. 

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. The applicant argues that the relied upon art fails to teach every component of the instant application, mainly the ratio of radical scavenger to peroxide decomposer. The teaching does not need to come from the relied upon art alone. For instance, a teaching can come from the knowledge of the skill level of artisans and their abilities for routine optimization. In the instant case, a person having skill in the art and wanting to create the instant invention would rely upon Wilbur’s and Liebert’s disclosed ranges of the ingredients to arrive at the instant ratios. Each of their teachings give small ranges for inclusion of the specific ingredients and any person having skill would certainly know that each component has separate activity. 
Liebert teaches that dilauryl thiodipropionate is used as an antioxidant and sequestering agent in cosmetics up to 1% and that no irritation was produced in formulations containing 0.05% and Sandra also teaches this component as sun protector. Sandra teaches Tinogard TT (BASF, INCI name: Pentaerythrityl Tetra-di-t-butyl Hydroxyhydrocinnamate) as a stabilizer and Wilbur teaches this component also having antioxidant activity and being used in cosmetics from 0-8%. Thus, optimizing each component known to exert different activities (stabilizers and sun protectors) within the disclosed ranges would lead to ratios of those components at 2:8 (1:4) or 8:2 (4:1). One would change/optimize the ranges to the ratios of the instant invention to create a composition with either less or more sun protectant compared to stabilizer depending on the desired outcome. The compositions are shown to exert the same properties which is a composition for stabilized odor in cosmetics. The ingredients and the ranges of those ingredients have already been described with the same structures and functionality. Mere optimization of the same ingredients would not make the compositions patentably distinct unless shown some unexpected results or different characteristics. In this case the applicant is claiming the same properties from the same ingredients.
The applicant argues that the office’s “obvious to try” reasoning to use dilaurythiopropionate as an optional ingredient amongst 48 other ingredients is not a finite number because the applicant believes that the listed ingredients to be classes of ingredients which would also include derivatives of those ingredients. The applicant gives their own example by stating that since Sandra discloses “amino acids” and “derivatives thereof” that there would be at least 20 different amino acids and the derivatives would include a large number of amino acid compounds to choose from. However, it should be understood that just because the applicant knows that there are 20 amino acids with a number of derivatives, this does not mean that Sandra means to include all of them, only the amino acids and derivatives which would act as sun protectants such as (for example gly- cine, histidine, tyrosine, tryptophane) and the same is for the peptides such as D,L-carnosine, D-carnosine, L-carnosine and derivatives thereof (for example anserine) (see 0092). The scope of what is to be included only pertains to the ingredients which show the stated activity and not to all of the possible variations. Even if the scope of those ingredients double or triple in size, a person having skill would be able to test this number of ingredients with the process of high throughput screening/testing assays which allow for hundreds of compounds to be tested simultaneously.
Also, Liebert teaches that dilaurythiopropionate can act as an antioxidant and sequestering agent and gives the optimal ranges for including this ingredient, thus a person relying on Liebert’s art would be motivated to include the dilaurythiopropionate within the disclosed range to further act to sequester unwanted components that could help to make the composition rancid and to create odor or to act as an antioxidant.  Thus, there is plenty of motivation to include the dilaurythiopropionate in the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry Mckelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655           
/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655